Citation Nr: 0718240	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran engaged in combat in the Vietnam War, and 
sustained a right shoulder area injury during such service.

2.  The veteran's current right acromioclavicular joint 
disorder has been medically linked to service.


CONCLUSION OF LAW

Service connection for a right acromioclavicular joint 
disorder is warranted.  38 U.S.C.A. §§ 1131, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he has arthritis in his right 
shoulder as a result of an injury incurred from a grenade 
blast while in combat in Vietnam.  Specifically the veteran 
alleges that he was thrown from his position by the grenade 
blast and landed on his right shoulder dislocating it.  He 
says that he was treated in a field hospital for two weeks 
for his injuries received from the blast.  He also submitted 
a picture of himself that shows he had a bandage from his 
right shoulder down to the midforearm during service.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  See also 38 C.F.R. § 3.303 (d).  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

The veteran's DD 214 shows he was awarded the Combat Infantry 
Badge and a Purple Heart among other awards and medals.  He 
obviously engaged in combat.  His assertions relating to the 
right shoulder injury in service are, therefore, to be 
presumed true if consistent with the time, place and 
circumstances of his service.  The veteran's DD 214 shows 
that he was in the infantry and his specialty was light 
weapons infantryman.  His DA 20 shows the veteran's principal 
duty while in Vietnam was rifleman.  The Board finds that the 
veteran's assertions relating to the incurrence of a right 
shoulder injury in service are consistent with the time, 
place and circumstances of his service.

Thus the Board will presume that the veteran incurred an 
injury to his right shoulder in service.  However, the 
evidence must also show that the veteran has a current 
disability that is related to the in-service injury in order 
for service connection to be granted.  

Private treatment records show the veteran's report of 
arthritis in his right shoulder, but there is no x-ray report 
or even a doctor's report of an x-ray evidencing that there 
is arthritis in the veteran's right shoulder.  VA treatment 
records merely show the veteran complaining of right shoulder 
pain.  The veteran underwent a VA examination in September 
2003.  The veteran reported to the examiner that he suffered 
a grenade injury and dislocated his shoulder.  He said he 
wore a sling for a month, but denied having any surgery.  He 
currently complained of pain on use of the right shoulder and 
difficulty lifting.  He also said he has difficulty sleeping 
on his right side, and described some numbness in his right 
elbow and index finger.  

Physical examination of the right shoulder showed he had full 
range of motion and normal strength but there was point 
tenderness over the acromioclavicular joint.  Although X-rays 
of the right shoulder showed no bony abnormality, the 
assessment was that the veteran had "a chronic right 
shoulder problem related to his initial injury in 1969," 
suspicious for a slight rotator cuff tear since there were no 
bony abnormalities on x-rays.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is sufficient to establish 
that the veteran has a current right acromioclavicular joint 
disorder based upon the VA examination findings of point 
tenderness over the acromioclavicular joint.  The Board does 
not find that the veteran has arthritis because there is no 
x-ray evidence indicating such condition of the right 
shoulder currently exists.    The Board also finds that the 
evidence is sufficient to establish a relationship between 
the veteran's current right acromioclavicular joint disorder 
and the injury incurred in service based upon the VA 
examiner's opinion that the veteran's current right shoulder 
condition is related to the in-service injury.

Thus the Board finds that service connection is warranted for 
a right acromio-clavicular joint disorder, and the veteran's 
claim is granted.


ORDER

Entitlement to service connection for a right 
acromioclavicular joint disorder is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


